Matter of Noah Martin Benjamin L. (Frajon B.) (2016 NY Slip Op 04090)





Matter of Noah Martin Benjamin L. (Frajon B.)


2016 NY Slip Op 04090


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Andrias, Richter, Manzanet-Daniels, Kahn, JJ.


1244

[*1]In re Noah Martin Benjamin L., and Another, Dependent Children Under Eighteen Years of Age, etc., Frajon B., Respondent-Appellant, Catholic Guardian Society, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Joseph T. Gatti, New York, for respondent.
Andrew J. Baer, New York, Attorney for the children.

Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about June 8, 2015, which denied respondent mother's motion to vacate the default judgment entered against her terminating her parental rights to the subject children upon findings of permanent neglect, unanimously affirmed, without costs.
The court properly exercised its discretion in denying respondent's motion to vacate her default.
Even if this Court were to determine that respondent set forth a reasonable excuse for her default in appearance, we find that the Family Court properly denied the motion to vacate, because respondent failed to set forth a meritorious defense to the petition by submitting detailed information or documentation to substantiate her claim that she completed the services required to have the children returned to her care (see Matter of Christopher James A. [Anne Elizabeth Pierre L.], 90 AD3d 515 [1st Dept 2011], lv dismissed 18 NY3d 918 [2012]).
A preponderance of the evidence supported the determination that termination of appellant's parental rights was in the children's best interests, because the record showed that they are thriving in the foster parents' care, the foster parents want to adopt them, and respondent failed to engage in services even though the children had been in foster care since their respective births (see Matter of Shane Chayann Orion S. [Dexter F.], 79 AD3d 430, 431 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK